     Case 2:18-cr-00118-MLCF-JVM Document 95 Filed 06/12/19 Page 1 of 1



MINUTE ENTRY
FELDMAN, J.
JUNE 12, 2019
JS10: 00:21

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                          NO. 18-118

ALEX MADRIAGA                                                   SECTION “F”


                                  ARRAIGNMENT

Courtroom Deputy:          Cherie Stouder
Court Reporter:            Toni Tusa

APPEARANCES:        Mary Dee Carraway, Asst. U. S. Attorney
                    Brian J. Capitelli, Counsel for Defendant
                    Renee Williams, U. S. Probation Officer
                    Alex Madriaga, Defendant

Case called; all present and ready.
Defendant sworn and questioned by the Court.
Defendant pleads Guilty as to Count 1 of the Superseding Bill of Information.
Reading of the Superseding Bill of Information waived by the defendant.
Defendant informed of maximum penalties.
Defendant informed of the sentencing guidelines.
Defendant informed of rights to trial by jury or by the court and waives same.
Counsel for defendant questioned by the Court.
Government submits Plea Agreement, with attachment, and same is filed
Deft waives the reading of the factual basis.
Government submits the factual basis to the court and same is filed.
Plea accepted and defendant is ADJUDGED GUILTY on plea of guilty.
Pre-sentence investigation ORDERED.
Government submits the executed waiver of Indictment and same is filed.
Sentencing is set for WEDNESDAY, AUGUST 28, 2019, AT 1:30 P.M.
Defendant is released on present bond to return on the date set for sentencing.
Court adjourned.

IT IS ORDERED that the pretrial conference and trial dates are CANCELED as to Alex
Madriaga.
